People v Norbekov (2021 NY Slip Op 04340)





People v Norbekov


2021 NY Slip Op 04340


Decided on July 9, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2021

PRESENT: SMITH, J.P., CARNI, LINDLEY, TROUTMAN, AND BANNISTER, JJ. (Filed July 9, 2021.) 


MOTION NO. (296/21) KA 20-01163.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vNURBEK NORBEKOV, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.